Name: 87/280/EEC: Council Decision of 21 May 1987 on the conclusion of the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East
 Type: Decision
 Subject Matter: cooperation policy;  Asia and Oceania;  United Nations;  international security
 Date Published: 1987-05-26

 Avis juridique important|31987D028087/280/EEC: Council Decision of 21 May 1987 on the conclusion of the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East Official Journal L 136 , 26/05/1987 P. 0043*****COUNCIL DECISION of 21 May 1987 on the conclusion of the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East (87/280/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Community wishes to continue its programme of aid to Palestine refugees in the Near East; Whereas the Convention concluded with the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East, approved on 28 June 1984 (3), expired on 31 December 1986; Whereas the new Convention should be concluded with UNRWA so that the Community's aid can continue to be provided as part of a comprehensive operation offering a measure of continuity; Whereas the Treaty has not provided the necessary powers, other than those of Article 235, HAS DECIDED AS FOLLOWS: Article 1 The Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East is hereby approved on behalf of the Community. The text of the Convention is attached to this Decision. Article 2 Questions relating to the execution of the Community programme of food aid to UNRWA shall be governed by the procedure defined in Regulation (EEC) No 3972/86 (4) or, if appropriate, by any Regulation on food aid repealing and replacing it. Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Convention in order to bind the Community. Done at Brussels, 21 May 1987. For the Council The President E. KNOOPS (1) OJ No C 35, 13. 2. 1987, p. 8. (2) Opinion delivered on 15 May 1987 (not yet published in the Official Journal). (3) OJ No L 188, 16. 7. 1984, p. 18. (4) OJ No L 370, 30. 12. 1986, p. 1.